Order entered March 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00525-CV

                 TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                               V.

                                 JORDAN FOSTER, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 76,266

                                           ORDER
       The Court REINSTATES this appeal.

       On January 8, 2013, the Court ordered the trial court to sign an order stating its findings

of fact and abated this appeal. On March 7, 2013, the trial court’s findings of fact were filed by

the Clerk of the Court. The appeal will now proceed.




                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE